DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 17/251,312 filed on 08/23/2022.
Claims 1 and 11 have been amended; claims 1 and 11 are independent claims.  Claims 1-11 have been examined and are pending in this application.
Examiner withdraws 112, 2nd rejections to claims 1-11 due to the claims amended by the applicant.
Examiner withdraws 101 rejections to claim 11 due to the claim amended by the applicant.
Applicant Arguments/Remarks, filed 08/23/2022, with respect to claims 1-11 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to at least one computer processor configured with a single prime field accelerator having software-based instructions operably configured to compute both isogeny-based cryptography equations and elliptic curve cryptography equations using a plurality of shared computations resident on a shared memory storage and that include finite field arithmetic and elliptic curve group arithmetic sequentially computed with an architecture controller.

With examiner’s thorough search, the closest prior arts are Koziel et al., WO 2020036598; and NPL Brian et al.: “A high-performance and scalable hardware architecture for isogeny-based cryptography,” vol. 67. (year 2018). 


Koziel discloses a computer processing system for reducing a processing footprint in cryptosystems utilizing quadratic extension field arithmetic such as pairing-based cryptography, elliptic curve cryptography, code-based cryptography and post-quantum elliptic curve cryptography that includes at least one computer processor having a register file with three processor registers operably configured to implement quadratic extension field arithmetic equations in a finite field of Fp 2 and a multiplexer operably configured to selectively shift from each of the three processor registers in sequential order to generate modular additional results and modular multiplication results from the three processor registers.
Brian discloses a high-performance and scalable architecture for isogeny-based cryptosystems. In particular, we use the architecture in a fast, constant-time FPGA implementation of the quantum-resistant supersingular isogeny Diffie-Hellman (SIDH) key exchange protocol. On a Virtex-7 FPGA, we show that our architecture is scalable by implementing at 83, 124, 168, and 252-bit quantum security levels. This is the first SIDH implementation at close to the 256-bit quantum security level to appear in literature. Further, our implementation completes the SIDH protocol 2 times faster than performance-optimized software implementations and 1.34 times faster than the previous best FPGA implementation, both running a similar set of formulas. Our implementation employs inversion-free projective isogeny formulas. By replicating multipliers and utilizing an efficient scheduling methodology, we can heavily parallelize quadratic extension field arithmetic and the isogeny evaluation stage of the large-degree isogeny computation. For a constant-time implementation of 124-bit quantum security SIDH on a Virtex-7 FPGA, we generate ephemeral public keys in 8.0 and 8.6 ms and generate the shared secret key in 7.1 and 7.9 ms for Alice and Bob, respectively. Finally, we show that this architecture could also be used to efficiently generate undeniable and digital signatures based on supersingular isogenies.
However, none of Koziel and/or Brian teaches or suggests, particularly: “A computer processing cryptosystem comprising: at least one computer processor configured as a one prime field accelerator having software-based computer readable instructions operably configured to compute, with the at least one computer processor, both isogeny-based cryptography equations and elliptic curve cryptography equations using a plurality of shared computations resident on a shared memory storage and that include finite field arithmetic and elliptic curve group arithmetic sequentially computed with an architecture controller.”, The same reasoning applies to independent claim 11. Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
08/30/2022